Case 2:19-cv-00868-JDC-KK Document 32 Filed 11/15/19 Page 1 of 2 PageID #: 171



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


GULF ISLAND SHIPYARDS, LLC                          CASE NO. 2:19-CV-00868

VERSUS                                              JUDGE JAMES D. CAIN, JR.

M/V ORANDA 1 ET AL                                  MAGISTRATE JUDGE KAY


                    ORDER CONFIRMING SALE OF M/V ORANDA 1

       Considering the foregoing Ex Parte Motion to Confirm Sale of the M/V ORANDA 1;

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, that the Motion is

GRANTED.

       IT IS HEREBY FURTHER ORDERED that the sale of the M/V ORANDA 1, bearing

IMO No. 9576674 (the “ORANDA”), to Tadlock Pipe and Rentals, Inc. on a bid of THREE

HUNDRED SEVENTY THOUSAND AND NO/100 ($370,000.00) U.S. DOLLARS, which

occurred by public auction on November 6, 2019 at 10:00 am by the United States Marshal in the

lobby of the United States District Court for the Western District of Louisiana, 611 Broad Street,

Lake Charles, Louisiana 70601, is hereby CONFIRMED

       IT IS FURTHER ORDERED that the United States Marshal for the Western District of

Louisiana shall prepare and deliver a Bill of Sale for the ORANDA, free and clear of all liens,

encumbrances, and pre-existing claims on the ORANDA, whether recorded or unrecorded, to

Tadlock Pipe and Rentals, Inc.
Case 2:19-cv-00868-JDC-KK Document 32 Filed 11/15/19 Page 2 of 2 PageID #: 172



       IT IS FURTHER ORDERED that upon the issuance of the Bill of Sale for the ORANDA,

the United States Marshal’s Service shall be entitled to its commission in the amount of $5,565.00

and the cost of any Bill of Sale from the proceeds of the sale. All other proceeds of the sale shall

be deposited within the registry of the Court.

       IT IS FURTHER ORDERED that the United States Marshal for the Western District of

Louisiana shall transfer title of the ORANDA to Tadlock Pipe and Rentals, Inc., and release it

from the arrest commenced by Plaintiff, Gulf Island Shipyards, Inc.

       IT IS FURTHER ORDERED that the Substitute Custodian shall thereafter release the

ORANDA.

       IT IS FURTHER ORDERED that the Substitute Custodian shall have the right to perform

a final survey prior to releasing the ORANDA, her tackle, furniture, apparel, appurtenances, etc.

from its custody.

       IT IS FURTHER ORDERED that upon issuance of the Bill of Sale to Tadlock Pipe and

Rentals, Inc., the United States Marshal and the Substitute Custodian shall be relieved of any and

all duties previously imposed by any Order of this Court with respect to the arrest of the ORANDA,

and shall turn over the custody and control of the ORANDA forthwith to Tadlock Pipe and Rentals,

Inc.

       THUS DONE AND SIGNED in Chambers on this 15th day of November, 2019.



                              __________________________________
                                      JAMES D. CAIN, JR.
                              UNITED STATES DISTRICT JUDGE




                                                 2
